Citation Nr: 0801913	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-21 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there was clear and unmistakable error in an October 
2001 rating decision that assigned an effective date of 
September 28, 2001 for an evaluation of 100 percent disabling 
for service-connected schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from August 1990 to 
November 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the October 2001 RO decision 
contains clear and unmistakable error in the assignment of an 
effective date of September 28, 2001, for a disability 
evaluation of 100 percent for the veteran's service connected 
schizoaffective disorder.  In the October 2001 rating 
decision at issue, the RO assigned an effective date of 
September 28, 2001 for the award of a 100 percent rating for 
schizoaffective disorder.  The veteran did not timely appeal 
the assigned effective date.  The veteran seeks an earlier 
effective date for the award of the 100 percent rating on the 
basis of error by the RO in the October 2001 rating decision.

The veteran's representative has questioned the procedural 
development of the case.  Briefly, the Board notes that 
service connection for a psychiatric disorder was granted by 
the Board in December 1995 and pursuant to that decision, in 
January 1996, the RO granted service connection for a 
psychiatric disorder, rated as 30 percent disabling, 
effective from November 12, 1991, the date of the veteran's 
claim.  The veteran disagreed with the assignment of a 30 
percent rating in March 1996.  Where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

An SSOC was issued in April 1996, and a June 1996 substantive 
appeal was submitted by the veteran.  In April 1999, the RO 
increased the veteran's rating to 50 percent, effective April 
13, 1997, and issued an SSOC.  The veteran disagreed with 
that decision in September 1999 and a SSOC was issued in 
January 2000.  In October 2001, the RO granted the veteran an 
increased rating to 100 percent effective from September 28, 
2001.  The representative has argued that the veteran is 
entitled to an effective date of November 16, 1990 for his 
100 percent rating based on 38 U.S.C.A. § 5110(b)(1); See 
also, 38 C.F.R. § 3.400, and that the rating action which 
assigned the effective date of September 28, 2001 for the 
assignment of the 100 percent rating is clearly and 
unmistakably erroneous.  Essentially the representative 
contends that the veteran submitted his claim within a year 
from service discharge, and thus the grant of service 
connection and the assignment of a 30 percent rating should 
be the day after service discharge. 

The RO has not addressed this contention and the Board finds 
that it is inextricably intertwined with the issue currently 
on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Thus a remand is required to allow the RO to adjudicate this 
issue.  If the claim for CUE in the January 1996 rating 
action which assigned the effective date of November 12, 1991 
is denied, the RO should provide separate notice of the 
denial, and afford the veteran the opportunity to perfect an 
appeal as to that issue.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there 
was CUE in the January 1996 RO decision 
which assigned an effective date of 
November 12, 1991 for the grant of 
service connection and the assignment of 
a 30 percent evaluation.  If necessary, 
also readjudicate the claim as to whether 
there was clear and unmistakable error in 
the October 2001 rating decision which 
assigned an effective date of September 
28, 2001 for the evaluation of 100 
percent for schizoaffective disorder in 
light of all pertinent evidence and legal 
authority.  

2.  If the claim as to whether there was 
clear and unmistakable error in the 
January 1996 rating action which assigned 
an effective date of November 12, 1991 is 
denied, the veteran and his 
representative must be separately 
notified of the denial.  The veteran and 
his representative are hereby reminded 
that to obtain appellate jurisdiction of 
an issue not currently in appellate 
status, a timely appeal (an NOD, and, 
after issuance of an SOC, a substantive 
appeal) must be perfected.  The RO must 
furnish the veteran the appropriate time 
period in which to perfect an appeal of 
the claim as to whether there was clear 
and unmistakable error in the January 
1996 rating action which assigned an 
effective date of November 12, 1991.  

3.  If necessary provide the veteran and 
his representative with a Supplemental 
Statement of the Case (SSOC) as to 
whether there was clear and unmistakable 
error in the October 2001 rating decision 
which assigned an effective date of 
September 28, 2001 for the evaluation of 
100 percent for schizoaffective disorder.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including the applicable legal authority. 
Allow an appropriate period for response.  
Thereafter, the case is to be returned to 
the Board, following applicable appellate 
procedure.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



